Case 2:21-cv-16537-SDW-JSA Document 3 Filed 09/16/21 Page 1 of 3 PageID: 29




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  DONALD ABDULLAH MUHAMMAD,
                                                    Civil Action No. 21-16537 (SDW) (JSA)
                  Plaintiff,
                                                    WHEREAS OPINION
  v.

  DR. CRAIG GOLDSTEIN, et al.,                      September 16, 2021

                  Defendants.

       THIS MATTER having come before this Court upon pro se Plaintiff Donald Abdullah

Muhammad’s (“Plaintiff”) filing of a Complaint, (D.E. 1), and an Application to Proceed in

District Court Without Prepaying Fees or Costs, (D.E. 1-1), and this Court having sua sponte

reviewed the Complaint for sufficiency pursuant to Fed. R. Civ. P. 8(a)(2) and (3) and Ashcroft v.

Iqbal, 556 U.S. 662 (2009); and

       WHEREAS applications to proceed in forma pauperis are available to plaintiffs or

petitioners in order to be excused from paying certain fees for district court proceedings, including

those required to commence a civil action. Plaintiff’s application states that he has “$0.00” in

monthly income and “$0.00” in monthly expenses. (D.E. 1-1 at 2, 5.) There appears to be a

mistake as Plaintiff lists food stamps, Medicaid income, and medical transport as expenses. (Id.

at 4–5.) Nonetheless, because Plaintiff’s income appears to be insignificant, this Court will grant

his application to proceed in forma pauperis; and

       WHEREAS when a litigant petitions the Court to proceed without the prepayment of fees

and the petition is granted, the Court has an obligation to screen the complaint to determine

whether it is frivolous or malicious, fails to state a claim upon which relief may be granted, or
    Case 2:21-cv-16537-SDW-JSA Document 3 Filed 09/16/21 Page 2 of 3 PageID: 30




seeks monetary relief from a defendant immune from such relief. See 28 U.S.C. § 1915(e)(2)(B).

Furthermore, pro se complaints, although “[held] to less stringent standards than formal pleadings

drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520–21 (1972), must still “state a plausible

claim for relief,” Yoder v. Wells Fargo Bank, N.A., 566 F. App’x 138, 141 (3d Cir. 2014) (quotation

and citation omitted); Martin v. U.S. Dep’t of Homeland Sec., Civ. No. 17-3129, 2017 WL

3783702, at *3 (D.N.J. Aug. 30, 2017). Under Fed. R. Civ. P. 8(a)(2), an adequate complaint must

contain “a short and plain statement of the claim showing that the pleader is entitled to relief”; and

           WHEREAS Plaintiff’s Complaint alleges that Defendants Davita (a medical facility in

North Bergen, New Jersey), Dr. Craig Goldstein (a physician at Davita), Rebecca (a clinical social

worker at Davita) and Smith (an operations manager at Davita) (collectively, “Defendants”)

violated the Hippocratic Oath and his “right to adequate medical care as guaranteed by the United

States Constitution, 14th Amendment Substa[n]tive Due Process Clause.” (Compl. at 12 (some

capitalization omitted); see Compl. at 6–7, 11.) 1 Plaintiff also claims that he was discriminated

against because of his Islamic faith. (Id. at 8.) However, Plaintiff’s primary factual allegations

are that Defendants asked him not to return for dialysis treatment after overhearing him have a

conversation with his friend regarding the procurement of a weapon. (See id. at 7–8); and

           WHEREAS Plaintiff brings this action under 42 U.S.C. § 1983. (See id. at 6.) “To state

a claim under § 1983, a plaintiff must allege the violation of a right secured by the Constitution

and laws of the United States, and must show that the alleged deprivation was committed by a

person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988) (citations omitted).

Crucially, § 1983 and the Fourteenth Amendment only apply to “state conduct, not that of private

citizens.” See Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (citing Rendell-Baker v. Kohn, 457



1
    Citations to the Complaint refer to ECF page numbers.


                                                            2
Case 2:21-cv-16537-SDW-JSA Document 3 Filed 09/16/21 Page 3 of 3 PageID: 31




U.S. 830, 837–38 (1982)). Here, Plaintiff’s allegations do not plausibly show that Defendants

were acting under “color of state law,” or that their actions violated a right secured by the U.S.

Constitution. Instead, the Complaint suggests that a private medical facility and its employees

asked Plaintiff not to return because they were concerned about his conversation regarding weapon

acquisition. The Complaint thus fails to state a claim upon which relief can be granted; therefore

       Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs is

GRANTED and Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE. Plaintiff shall

have thirty (30) days to file an amended complaint. An appropriate order follows.


                                                          /s/ Susan D. Wigenton
                                                      SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Jessica S. Allen, U.S.M.J.
      Parties




                                                3
